Case 18-30944-KLP     Doc 44       Filed 09/25/19 Entered 09/25/19 07:25:10   Desc
                                       Page 1 of 1



             UNITED STATES BANKRUPTCY COURT
               EASTERN DISTRICT OF VIRGINIA
                     RICHMOND DIVISION


 In re: Arthur Lee Campbell, Jr.                 Case No:     18-30944
                                                 Chapter 13


            REPORT OF DEPOSIT OF UNCLAIMED FUNDS




 Pursuant to Federal Rule of Bankruptcy Procedure 3011 and 11 U.S.C. 347, the
 Trustee herein submits a check payable to “Clerk, United States Bankruptcy
 Court” representing unclaimed funds to be deposited by the Clerk of Court into
 the Treasury of the United States. Said funds are subject to withdrawal as
 provided by 28 U.S.C. 2042 and shall not escheat under any state law. The
 unclaimed funds represent the dividend(s) due and payable to:


 Debtor Name and Address                               Amount of Dividend

 Arthur Lee Campbell, Jr.                              $1,000.00
 3641 Wood Dale Road
 Chester, VA 23831


 Date: 09-25-19                                        /s/Carl M. Bates
                                                       Carl M. Bates
                                                       Chapter 13 Trustee
